United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2606
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * Eastern District of Missouri.
Latonya Arnold,                         *
                                        *     [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: May 23, 2007
                                Filed: May 29, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Latonya Arnold appeals the 110-month prison sentence imposed by the district
     1
court upon her guilty plea to possession with intent to distribute cocaine base in
violation of 21 U.S.C. § 841(a)(1). Arnold concedes that her prison sentence is within
the applicable advisory Guidelines range of 110 to 137 months, but she argues that the
sentence--reflecting the categorical enhancement for offenses involving cocaine base--
is unreasonable under 18 U.S.C. § 3553(a), because (1) the district court failed to
address her argument that the sentence overstated the seriousness of her particular

         1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
offense, and (2) under the particular facts of her case, the sentence overstates the
seriousness of her crime, given that she was a “mere courier.”

       When, as here, there is no dispute about the applicable advisory Guidelines
range, we consider whether the sentence imposed is unreasonable in light of the
section 3553(a) factors, see United States v. Booker, 543 U.S. 220, 261-62 (2005), and
essentially review the district court’s decision for an abuse of discretion, see United
States v. Mathis, 451 F.3d 939, 941 (8th Cir. 2006).

       We conclude that there is no basis for finding the district court abused its
discretion in its handling of Arnold’s arguments, because the court properly and
sufficiently considered the relevant factors under section 3553(a), including the
seriousness of Arnold’s offense, her extensive history of prior convictions, the need
to protect the public from further crimes, and the need for deterrence. See 18 U.S.C.
§ 3553(a)(1), (2)(B) (factors include nature and circumstances of offense, history and
characteristics of defendant, and need for sentence to reflect seriousness of offense
and to afford adequate deterrence to criminal conduct); United States v. Long Soldier,
431 F.3d 1120, 1123 (8th Cir. 2005) (relevant inquiry is not whether district court
quoted or cited § 3553(a), but whether court actually considered § 3553(a) factors and
whether appellate court’s review of those factors leads it to conclude that they support
finding of reasonableness).

       We further conclude that Arnold’s 110-month prison sentence, at the low end
of her advisory Guideline range, is not unreasonable. See United States v. Johnson,
474 F.3d 515, 522 (8th Cir. 2007) (sentence for possession of 6 grams cocaine base
not unreasonable when court refused to consider disparity between penalties for
distributing crack versus powder cocaine under the Guidelines; neither Booker nor
§ 3553(a) authorizes district courts to reject 100:1 quantity ratio mandated by
Congress and reflected in Guidelines). Finally, we find no merit to Arnold’s bare
assertion that she was a “mere courier”. Nothing in the record supports the assertion,

                                          -2-
and she admitted that she possessed the drugs with the intent to distribute them for
personal gain.

      Accordingly, we affirm.
                     ______________________________




                                        -3-